Title: To James Madison from Guillaume-Stanislaus Faure, 7 March 1788
From: Faure, Guillaume-Stanislaus
To: Madison, James



Sir,
Havre, March 7th. 1788.Great-street st. Michael.

I have shipped on board of the King’s Packet, number 3d. Capn. Rolland, Sailed for Newyorck the 27th. last, a large case packed up, marked MFR, and a small packet at your direction, according the bill of lading wich I could not send to you by the same opportunity: I forward it to you together with a letter directed to me for you from Paris by my brother, and you’ll receive them by the first packet for your country, which intends to sail the 25th Instt.
If I may be so happy as to have my Services agreeable to you in this place, you’ll oblige me in disposing of them entirely. I am with the utmost esteem, Sir, Your Very humble and obedient servant,

Triplicata.
Stas: Faure
